DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 3/16/2022. The amendments filed on 3/16/2022 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the limitation “a planar table top, wherein the planar table top is removably placed over the curved table top” is stated in lines 13-14. In combination with the additional limitations of “a curved table top having a convex surface and a concave support surface, wherein the curved table top is removably placed over the support face” stated in lines 5-6 and the limitation “wherein when the planar table top is placed over the support face, the planar table top is contiguous to the support face” stated in lines 17-18, the claims contain subject matter and a scope that was not described in the originally filed specification. These set of limitations appear to claim that the planar table top may be in use simultaneously with the curved table top, which does not include support within the specification. The use of both of these table top structures are disclosed in page 2, line 29 through page 3, line 12 of the applicant’s disclosure and it appears that the specification supports both the planar table top and the curved table top to be exchangeable with each other as alternative table tops to be used with the support face, but does not support both table tops to be used at the same time. Therefore the limitation of  “a planar table top, wherein the planar table top is removably placed over the curved table top” fails to comply with the written description requirement and contains new matter which was not described in the applicant’s originally filed specification. The ability to exchange one table top for another table top supported in the specification, but does not provide any description of how a planar table top could be in use when “placed over” the curved table top. For these reasons, the claim is rejected for failing to comply with the written description requirement. 
Claims dependent upon rejected claims are also rejected. Therefore, dependent claims 15-18 are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a curved table top having a convex surface and a concave support surface, wherein the curved table top is removably placed over the support face;” is stated in lines 5-6. The limitation “a planar table top, wherein the planar table top is removably placed over the curved table top” is stated in lines 13-14. The limitation “wherein when the planar table top is placed over the support face, the planar table top is contiguous to the support face” is stated in lines 17-18. With the claims appearing to claim that the curved table top is located between the support face and the planar table top, it is unclear how the planar table top could be simultaneously contiguous to the support face. The support face would be contiguous with the curved table top and the curved table top would be contiguous with the planar table top. While the present claim amendments further discuss situations wherein the planar table top is placed over the curved table top or the support face, since the elements of the patient table assembly appear to be claimed as layers it is not clear how the different elements could be configured to be placed on alternative portions of the assembly. If the elements are moveable, wherein some elements may not be contained in a particular configuration of the assembly, then the claim needs to more particularly claim how the different structural pieces are placed in different moveable configurations. The present amendments remain unclear in such a way that the limitations appear to claim simultaneous placement of the elements in different relative locations and thus fail to overcome the previous indefiniteness related to the contiguous planar table top placement with the support face. This renders the configuration of the structural elements unclear and indefinite. It appears that the specification supports both the planar table top and the curved table top to be exchangeable with each other (see page 2, line 29 through page 3, line 12 of the applicant’s disclosure) as a table top to be used with the support face, but not supported to be used at the same time. In light of this disclosure in the specification, the planar table top could be considered to be removably placed over the support face, but not over the curved table top. Therefore, the claims fails to distinctly claim the orientation of the structural elements and is rejected for indefiniteness. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 15-18 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jährling (U.S. Pat. No. 7257849) hereinafter Jährling (provided by applicant in the IDS of 1/28/2022).
Regarding claim 1, Jährling teaches:
A patient table (abstract), comprising: 
A curved base plate having a convex side and a concave top side (figure 1, treatment table 2 forms a curved base plate that has a convex bottom side and a concave top side; col 4, lines 59-67; col 5, lines 1-16)
a support face having a convex side and a flat side (figure 1, adapter 1 forms a support face that has a convex bottom side (formed part 6) and a flat top side (plate part 4); col 4, lines 59-67; col 5, lines 1-16), wherein the support face is arranged over the concave top side of the curved base plate such that the convex side of the support face faces the concave top side of the curved base plate (figure 1, adapter 1 forms a support face that has a convex bottom side (formed part 6) that matches with the concave top side of the curved base plate 2 and the flat top side (plate part 4) faces upward; col 4, lines 59-67; col 5, lines 1-16); and 
a planar table top, wherein the planar table top is removably placed over the flat side of the support face (figure 1, patient positioning plate 3 (planar table top) is transferrable from a patient transport cart to the adapter 1 (support face), which is considered to be a removable placement of the planar table top. As shown in figure 1, the patient positioning plate 3 is placed on the plate part 4 (flat side) of the adapter 1 (support face); col 4, lines 59-67; col 5, lines 1-16), 
wherein the planar table top has a flat support surface opposite from the flat side of the support face (figure 1, patient positioning plate 3 (planar table top) includes a flat support surface opposite the flat side of the support face, in which a patient can be placed; col 4, lines 59-67; col 5, lines 1-16), and 
wherein the planar table top is contiguous to the support face (As shown in figure 1, patient positioning plate 3 (planar table top) includes a contiguous flat placement with the adapter 1, plate part 4 (support face); col 4, lines 59-67; col 5, lines 1-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jährling, in view of Everett (WO2013046097) hereinafter Everett (see WO Publication provided with the office action of 11/16/2021). 
Regarding claim 2, Jährling teaches:
A patient table assembly (abstract), comprising: 
a curved base plate having a convex bottom side and a concave top side (figure 1, treatment table 2 forms a curved base plate that has a convex bottom side and a concave top side; col 4, lines 59-67; col 5, lines 1-16); 
a support face having a convex side and a flat side (figure 1, adapter 1 forms a support face that has a convex bottom side (formed part 6) and a flat top side (plate part 4); col 4, lines 59-67; col 5, lines 1-16), wherein the support face is arranged over the concave top side of the curved base plate (figure 1, adapter 1 forms a support face that has a convex bottom side (formed part 6) that matches with the concave top side of the curved base plate 2 and the flat top side (plate part 4) faces upward; col 4, lines 59-67; col 5, lines 1-16); 
a table top, wherein the table top is removably placed over the support face (figure 1, patient positioning plate 3 (table top) is transferrable from a patient transport cart to the adapter 1 (support face), which is considered to be a removable placement of the table top. As shown in figure 1, the patient positioning plate 3 is placed on the plate part 4 (flat side) of the adapter 1 (support face); col 4, lines 59-67; col 5, lines 1-16)
wherein when the table top is placed over the support face, the table top is contiguous to the support face (As shown in figure 1, patient positioning plate 3 (planar table top) includes a contiguous flat placement with the adapter 1, plate part 4 (support face); col 4, lines 59-67; col 5, lines 1-16) and the flat support surface is disposed opposite from the support face (figure 1, patient positioning plate 3 (planar table top) includes a flat support surface opposite the flat side of the support face, in which a patient can be placed; col 4, lines 59-67; col 5, lines 1-16).
Primary reference Jährling fails to teach:
a curved table top having a convex surface and a concave support surface; and 
wherein when curved table top is placed over the support face, the convex surface of the curved table top is orientated towards the support face, 
and the concave support surface of the curved table top is oriented opposite from the support face, 
a planar table top, wherein the planar table top is removably placed over the curved table top, 
wherein the planar table top has a flat support surface, and 
However, the analogous art of Everett of an imaging table top with a flat surface filler insert for additional positioning requirements (abstract) teaches:
a curved table top having a convex surface and a concave support surface, (As shown in figures 1-4, the patient table 10 includes a convex surface facing downward and a concave support surfacing facing upward; page 4, line 22 through page 5, 26, the patient support table 10 includes the concave contour 52 that forms the upward portion with the same curved range forming the convex surface on the downward portion); and 
wherein when curved table top is placed over the support face, the convex surface of the curved table top is orientated downward (As shown in figures 1-4, the patient table 10 includes a convex surface facing downward and a concave support surfacing facing upward; page 4, line 22 through page 5, 26, the patient support table 10 includes the concave contour 52 that forms the upward portion with the same curved range forming the convex surface on the downward portion), 
and the concave support surface of the curved table top is oriented upward (As shown in figures 1-4, the patient table 10 includes a convex surface facing downward and a concave support surfacing facing upward; page 4, line 22 through page 5, 26, the patient support table 10 includes the concave contour 52 that forms the upward portion with the same curved range forming the convex surface on the downward portion), 
a planar table top, wherein the planar table top is removably placed over the curved table top (page 4, lines 31-32 through page 5, line 13. The flat-topped filler insert 20 is considered to be the planar table top that is removably placed (“mates with and fills the recessed portion”) on the patient table 10; see figures 2-3 which show it placed over the curved portion of the curved table top), 
wherein the planar table top has a flat support surface (page 4, lines 31-32 through page 5, line 13. The flat-topped filler insert 20 is considered to be the planar table top that is removably placed (“mates with and fills the recessed portion”) on the patient table 10; see figures 2-3 which show it placed over the curved portion of the curved table top with the flat portion facing upwards towards a patient opposite from the support face), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Jährling to incorporate the combined curved table top with additional planar table top structure as taught by Everett because it provides a flush surface with the support table structure that supports portions of the patient such as the head or shoulders when other imaging components such as RF head coils are not in use. This provides better patient stabilization and improved patient comfort (Everett, page 5, lines 1-10). 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jährling as applied to claim 1 above, and further in view of Calderon et al. (U.S. Pub. No. 20070191706) hereinafter Calderon. 
Regarding claim 3, primary reference Jährling teaches all of the limitations of claim 1. Primary reference Jährling further fails to teach:
wherein the planar table top comprises: 
longitudinal sides with one or more longitudinal grooves provided along one or both the longitudinal sides in the flat support surface, protruding transversely to the flat support surface, and 
one or more indentations provided in the flat support surface and transverse to the one or more longitudinal grooves
However, the analogous art of Calderon of a patient table system and apparatus for supporting a patient (abstract) teaches:
wherein the planar table top comprises: 
longitudinal sides with one or more longitudinal grooves provided along one or both the longitudinal sides in the flat support surface, protruding transversely to the flat support surface (see figures 3 and 4, the roller receiving portions 62 are considered to be the longitudinal grooves along the longitudinal sides of the support surface and as shown in figure 3 they protrude transversely to the support surface; see also [0049]), and 
one or more indentations provided in the flat support surface and transverse to the one or more longitudinal grooves (see figures 3 and 4, the roller receiving portions 62 are considered to be the longitudinal grooves along the flat support surface and as shown in figure 3, reproduced and annotated below, there are indentations transverse to the one or more structures of the longitudinal grooves as annotated on both sides of the support surface).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    646
    367
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Jährling to incorporate the longitudinal groove system with regularly spaced indentations as taught by Calderon because it enables slidable movement of the table top with other portions of the patient table assembly. This provides a structurally formed guiding system that makes it more ergonomically efficient for medical staff positioning the patient in a transfer process between different patient tables or an imaging system (Calderon, [0049]-[0050]).  
Regarding claim 4, the combined references of Jährling and Calderon teach all of the limitations of claim 3. Primary reference Jährling further fails to teach:
wherein the indentations are regularly spaced along the one or more longitudinal grooves
However, the analogous art of Calderon of a patient table system and apparatus for supporting a patient (abstract) teaches:
wherein the indentations are regularly spaced along the one or more longitudinal grooves (see figures 3 and 4, the roller receiving portions 62 are considered to be the longitudinal grooves along the flat support surface and as shown in figure 3, reproduced and annotated below, there are indentations regularly space along the structure of the grooves as annotated on one side of the support surface. A further annotation shows an exemplar indentation present on the other groove side of the surface)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    646
    367
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jährling, in view of Calderon as applied to claim 3 above, and further in view of Pastyr et al. (U.S. Pub. No. 20040143905) hereinafter Pastyr.
Regarding claim 5, the combined references of Jährling and Calderon teach all of the limitations of claim 3. Primary reference Jährling further fails to teach:
wherein the one or more longitudinal grooves have a V-shaped inner edge.
However, the analogous art of Pastyr of stretcher patient transport system (abstract) teaches:
wherein the one or more longitudinal grooves have a V-shaped inner edge ([0051], “The guides 20 are V-shaped, wherein the inlet is wide and the guides 20 taper towards the end stops 21”; see figures 2-3, grooves 20 exhibit a v-shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Jährling and Calderon to incorporate the one or more longitudinal grooves with a V-shaped inner edge as taught by Pastyr because the v-shape enables a large space for initial assembly of the flat support surface while precise positioning occurs following the initial placement of the groove receptors into the large portion of the V-shape (Pastyr, see figures 2-3, grooves 20; see also [0051]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jährling, in view of Calderon as applied to claim 3 above, and further in view of Everett. 
Regarding claim 6, the combined references of Jährling and Calderon teach all of the limitations of claim 3. Primary reference Jährling further teaches:
wherein the flat support surface includes: 
a rectangular main support surface having longitudinal ends (figure 1, patient positioning plate 3 (planar table top) includes a flat support surface that as shown in figure 2 is a rectangular shape which includes longitudinal ends; col 4, lines 59-67; col 5, lines 1-16); and 
Primary reference Jährling further fails to teach:
an end support section extending from at least one of the longitudinal ends of the main support surface
wherein a plurality of holes is provided in the end support section, wherein the holes are arranged in pairs
However, the analogous art of Calderon of a patient table system and apparatus for supporting a patient (abstract) teaches:
an end support section extending from at least one of the longitudinal ends of the main support surface (figure 1, transfer board 14 is considered to be the “planar table top” which as shown in the figure is placed on the cradle 16; see [0046]-[0050]; see figure 3 which shows the transfer board 14 divided into three different portions. The outermost portions of the transfer board 14 are considered to be the end support sections that extend from both longitudinal ends of the middle portion which is considered to be the main support surface), 
wherein a plurality of holes is provided in the end support section, wherein the holes are arranged in pairs ([0049], “Attachment areas 56”; figure 3 shows the attachment areas 56 as pairs of holes provided in the end support section and are located on both end support sections on either side of the main support surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Jährling and Calderon to incorporate the end support section with a plurality of holes as taught by Calderon because it enables attachment of additional devices or structures to the support surface of the patient such as monitor plates, clamps, or RF coils (Calderon, [0049]-[0050]). This provides the user with an efficient ability of attachment of medical imaging components directly to the patient table, which improves stability and quality of subsequent images. 
Primary reference Jährling further fails to teach:  
wherein a width of the end support section is less than a width of the main support surface
However, the analogous art of Everett of an imaging table top with a flat surface filler insert for additional positioning requirements (abstract) teaches:
wherein a width of the end support section is less than a width of the main support surface (page 4, lines 31-32 through page 5, line 26; As shown in figures 2-4 the longitudinal edges of the main support surface extend from the end support section (shown where the table filler insert 20 is located and recessed portion 50 in figure 4) which forms a width in the direction of line 51 in figure 4 that is less than a width of the main support surface in the central part of the table), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Jährling and Calderon to incorporate the smaller width at the end support section as taught by Everett because it provides a space for other imaging components such as RF head coils when the imaging of regions such as the head or legs is required. This provides better patient stabilization and improved patient comfort (Everett, page 5, lines 1-26) when imaging these portions of the body. 

Allowable Subject Matter
Claims 7-10 allowed. Regarding claims 7-10, the claims were previously determined to be allowable in the office action of 11/16/2021. 
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/28/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791